Title: To George Washington from Udny Hay, 5 July 1781
From: Hay, Udny
To: Washington, George


                  
                     Sir,
                     Poughkeepsee 5th July 1781
                  
                  Your Excellency I hope will forgive my troubling you with the enclosed narrative, which I was inducd to take the liberty of transmitting from the opinion of the Narrators Honesty & Candour, having known him several years previous to the commencement of the present war, and am convinced whatever Errors he has committed in the Narration may have the effect of ignorance not design, I imagined too though it might contain no new information it might tend to corroborrate or disprove intelligence Your Excellency may have already recd—I have the Honor to be with every sentiment of respect, Your Excellencys, most obedient & very humble sert
                  
                     Udny Hay
                     
                  
                Enclosure
                                    
                     
                        
                           4 July 1781
                        
                     
                     Mr Hoppins’s Narrative.
                     On 24th March 1780 I was made a Prisoner by order of Major Carleton, then commanding at St John’s, taken by a Guard from the River La Sable, on Lake Champlain, where I had seventeen Men at Work making Staves & Ship Timber, and carried Immediately to the Provost at St John’s, where after one Month I was put in Irons, and confined in that way till the 24th May last, when I broke out, in Company with another Prisoner, and went amongst the Canadians at the back of the River Chamblee, who entertain’d us very kindly; On 4th June I set off from thence, and after travelling sixteen Days got to Pitts-Ford on Otter’s Creek.
                     As an Inhabitant of Canada ever since the retreat of the American Army from thence, I had frequent opportunities of being in Company with many British Officers, all of whom, since it was known in that Country that France had entered into an Alliance with the Americans, appear by their Conversation to have the greatest distrust of the Canadians as have all the Officers of Government in General, many of whom I have heard Converse on the Subject at Mr Bells House, where they often reported—While in the Provost, I was informed by Monsieur Desour, who had been bred a Clergyman, and was confined with me on Account of his political Principles, that the Clergy were now extremely well affected to the American Cause, which from my own Observation, and other Intelligence, I firmly believe to be the Case.
                     I have been informed that several of the Canadians, Officers in that Country in the Pay of Great Britain, have resigned their Commissions. I know myself that some of them have done so.
                     The Canadians in general retain their arms, though about June was a Year, by a Scheme found for the Purpose, great Numbers of them were found to be disaffected; In deed the disaffection appear’d so general, that Government found it inconsistant with the Safety of the Colony to punish, or even to take Notice of any but those who were in a particular Degree esteemed dangerous.
                     The Number of English Regiments in Canada, and on the Lakes are 8th—29th—31st—34th—44th—47th—53d—& 84th—Sir John Johnsons Regiment—Jessops Corps, and Rogers’s Rangers, neither of which  are on the Establishment—There is no Canadian Corps at all, though a few Canadian Officers still retain their Commissions.
                     I have been Informed that there are upwards of Two thousand German Troops, but I neither know the Number of Regiments, nor can I put full Confidence in the General Number given of these Troops.
                     RegimentsNo.Station8th450On the Lakes47th  3 Compys only120Doof 34th100Doof 53d100DoGrenadr Compy of 84th60DoDo of Sr John’s  60  Do 890  29th450Canton’d on the Rivr Sorell31st450at Quebec44th250Do53d remg part150at the Mouth of Sorrell84th  Do500Do34th  Do 350Point aux Fere, Isle aux NoixSt John’s and ChamblerSir John’s  Do550above MontrealJessop’s Corps at most150at St John’s & in the Quarter MastrsDept & EngineersRogers’s Rangers 250 at St John’s3100I am convinced from my own knowledge of the Strength of the Regiments before my confinement, which I obtain’d from Merchants and officers in the Army, and from the Answers I got since from the Sentinels, who from time to time guarded me, that the above Account of the Strength & Position of the above mentioned Regiments and Corps is nearly true, being
                     890stationed on the Lakes3100in Canada—&2000German Troops5.990—making in the whole Five thousand nine hundred and Ninety.I am entirely ignorant of the Number of Savages, but have understood that about fifteen hundred drawed Provisions.
                     Many of the Hessians have attempted to desert, some of whom have been retaken and severely punished, several were drowned in attempting to Cross the River, and a Number are supposed to have been lost in the Woods.
                     The Privates amongst the Tories are extremely dissatisfied; the British Emissaries who come into this Country persuade them, that if they go to Canada they  will draw Provisions and Clothing, without being obliged to join any Corps, but upon their arrival and refusing to take up Arms, they are generally confin’d in the Main Guard; I became fully acquainted with this Mode of proceeding by being confined there sometime myself—I firmly believe that if the Tories were assured of a full Pardon for past Offences those who have no Considerable Property to lose, wou’d embrace the first opportunity of deserting—And I also believe that many of the Hessians wou’d take the same Step, if they could with any tolerable Degree of Safety, as they are dissatisfied with the Pay they now receive, as well as the Bounty formerly given, both of which they declare is much less than they were originally promised, and their Time of Service, according to their own Opinion of their Inlistment, expires next Decr—though they are affraid of being detain’d for a longer time; Their being informed too of the War betwixt England and Holland has tended greatly to their present Uneasiness, as they think a great part of Germany will assist the latter of these Powers.
                     They kept but three large Vessels on the Lake last Season, nor were there any more rigg’d when I came away, the rest of their Vessels are in very bad Order and cannot be made fit for Service but with large Repairs.
                     They have been constantly at Work upon the Fortifications at Quebec, and have made that Garrison extremely strong; they have raised likewise Fortifications on some of the Islands below, but I know nothing of the Extent Nature or Intention of them.
                     At Sorrell they have thrown up three Redoubts, none of them of any considerable Extent, and built Barracks under the command of these Redoubts sufficient for a thousand Men.
                     The Fortifications at St Johns are much enlarged.  I have heard it said by Military Men, it wou’d be improper to attempt a defence of that Place with a less Number than two thousand, and from the knowledge I have of the  I am of the same Opinion myself.
                     At the Isle of Noix they have built a Fort, with Barracks in the Inside for about two hundred, and on the outside for about 
                           
                         three hundred more.
                     at Point aux Fere they have picketed in a brick House that formerly stood there, and constantly keep an advance Post at that place, They have a Block House on the River Moscaw, and another at St Francis, they have not made any Fortifications of any Sort either at Montreal or Three-Rivers.
                     The following Officers command at the Places, when I left Canada hereafter mentioned.
                     General Haldeman—at Quebec, a Hessian Officer name unknown at Three Rivers—Major Harris of 84th at Sorrell, where Colo. St Ledger commanded till last Fall—General McLean of 84th Regt at Montreal (I am Certain that Genl McLean who commanded at Penobscot is another Person)—Captn Steel of 8th Regt at Chamblee—Colonel St Ledger at St Johns—and Major Dundass of the 34th at Isle of Noix—at Point aux Fere Captn Hois of 34th—A Major by Brevet.
                     I am entirely Ignorant of what Officers command on the Lakes except that General Powel has the Command at Niagara—Both Officers and soldiers of the British Army have the Strongest Aversion to General Haldeman, as have the English & French Merchants—The Officers think him haughty & reserved, the Soldiers blame him for lessening their allowance of Provisions, which he has considerably reduced and for keeping them almost constantly on Fatigue—And the Merchants for having stopt them from carrying on the Furr Trade, and for totally prohibiting the Exportation of Wheat.
                     The Principal Persons I know of who carry Intelligence from the Country are Lt Sutherland of Sr John’s Regt.  Lt McNeil a Torie.  Caleb Clason a Soldier in Rogers’s Rangers—Greene & Joe Bettes, whose Stations I do not know—they receive their Intelligence from the Scotch Patent—Johnstown—Fort Edward and Saratoga—Bewel who goes betwixt Canada & New York, & Hallowbred who gets his Information from Vermont—There may be many others, though I am unacquainted with them.
                     Beef last Winter was six, and Pork twelve Coppers pr Pound—Wheat generally a Dollar and a half pr Bushel, but two Dollars have sometimes been paid by the Merchants—Oats half a Dollar pr Bushel, and Hay extremely scarce, very difficult to be got at any price—I heard of no Expedition being formed against any part of this Country at the Time I broke out of Confinement, but their Army in the Summer are constantly kept in such a situation as enables them to detach a thousand light Troops on the Smallest Notice.
                     I hereby solemnly swear and declare, that the above Narrative is to the best of my knowledge and belief strictly true.
                     
                        Ephraim Hopping
                     
                     
                        Sworn the 4th July 1781 before me
                     
                     
                        Saml Dodge J. Peace
                     
                  
                  
               